Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10698756. Although the claims at issue are not identical, they are not patentably distinct from each other because the referenced claims of the instant application are anticipated by the claims of the patent in that the claims of the patent contain all of the limitations of the referenced claims of the instant application. The referenced claims of the instant application therefore are not patently distinct from the other claims, and as such are unpatentable.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 



If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the "Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular the claim recites that these mental steps may be performed with a generic computer, generic electronic communication of data, and displaying via a generic interface.

The networked communication of data represents mere data gathering that is necessary for use of the recited judicial exception as the obtained information is used in the abstract mental process of analyzing. This gathering, via networking, is recited at a high level of generality. Networked communication of data is therefore insignificant extra-solution activity (see MPEP 2106.05(g)). 

The electronic visualization interface represents extrasolution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)). The courts have found limitations directed to data outputting, recited at ahigh level of generality, to be well-understood, routine, and conventional. See MPEP 2106.05(d) and (g), e.g., Mayo, OIP Techs., Inc v. Amazon.com, Inc

Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes a person may use to perform, using the computer components as a tool.

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

At step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a generic computer, generic network, and generic display amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.

With respect to the generic computer, the courts have found limitations directed to generic computers, recited at a high level of generality, to be well-understood, routine, and conventional. See MPEP2106.05(d), for example TLI Communications, Flook, Alice Corp, and Versata.

With respect to the generic network, the courts have found limitations directed to generic networks, recited at a high level of generality, to be well-understood, routine, and conventional. See MPEP21065.05(d)II, for example Symantec, TLI Communications, OIP Techs, and buySAFE.

With respect to the generic display, the courts have found limitations directed to data outputting, recited at high level of generality, to be well-understood, routine, and conventional. See MPEP 2106.05(d) and (g), e.g., Mayo, OIP Techs., Inc v. Amazon.com, Inc.

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.

Referring to claims 2-9, the limitations merely describe the data analyzed.

Referring to claims 10, 11, the limitations merely describe an alteration to the output of data analyzed, with no particular technical means described.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over US20180349218 to Berger et al. in view of US 20090006883 to Zhang et al.

Referring to claim 1, Berger discloses a computing system comprising: one or more computer readable storage devices configured to store a plurality of computer executable instructions; and one or more hardware computer processors in communication with the one or more computer readable storage devices and configured to execute the plurality of computer executable instructions in order to cause the computing system to: 	electronically receive, via one or more networks, log files from a plurality of remote hosts (Paragraph 41, "Some embodiments of the invention provide a novel architecture for debugging devices. This architecture includes numerous devices that without user intervention automatically detect and report bug events to a set of servers that aggregate and process the bug events. As used in this document, a bug is any undesired or incorrect behavior on a device, which may be caused by a flaw or a failure in the code executed by the device, or the operation of any of the components of the device."), wherein each log file includes identifiers of associated services (Paragraph 47, "As further described below, the debugging server set 115 parses bug related data from the bug-event signatures, and stores the parsed data in databases that can be queried to identify any number of attributes related to these bugs. Examples of attributes for which the databases can be queried in some embodiments include (1) different types of bugs that the devices encounter, (2) the number of occurrences of each bug or bug type identified along a number of dimensions (e.g., device type, OS, OS version, etc.), (3) the number of devices affected by each bug or bug type, (4) the frequency of occurrences of each bug or bug type identified along the number of dimensions, and (5) the data archives collected for each bug event or type."), and wherein the remote hosts are configured to apply rules to determine data that is uploaded to a log pipeline (From paragraph 50, "In this example, the devices 212-216 do not send their generated bug-event signatures to the server set 115. This illustrates that in some embodiments the devices do not send to the server set each bug-event signature that they generate, as the devices filter out signatures based on a set of reporting criteria that they enforce."); 	index the log files into an indexed searching platform (Paragraph 47, "As further described below, the debugging server set 115 parses bug related data from the bug-event signatures, and stores the parsed data in databases that can be queried to identify any number of attributes related to these bugs. Examples of attributes for which the databases can be queried in some embodiments include (1) different types of bugs that the devices encounter, (2) the number of occurrences of each bug or bug type identified along a number of dimensions (e.g., device type, OS, OS version, etc.), (3) the number of devices affected by each bug or bug type, (4) the frequency of occurrences of each bug or bug type identified along the number of dimensions, and (5) the data archives collected for each bug event or type."); and 	cause display of an electronic visualization interface comprising a dynamic electronic search configured to receive search criteria (Paragraph 87, "FIG. 8 illustrates a debug dashboard 800 of some embodiments. As shown, this dashboard has (1) one set of controls 802-814 for specifying a query for retrieving bug-event data from the server set's database, and (2) a display area 820 for displaying the results of a search query. The control 812 provides a field for specifying a name of a process that might be associated with reported bug-event signatures. This field allows the user to search for particular processes to determine if they are associated with reported bugs on the monitored devices. The control 814 can be selected to direct the server set to formulate a search query based on the parameters specified through controls 802-812, to retrieve records from its database, and to create presentations for displaying the matching bug data in the display area 820."), wherein the electronic visualization interface is configured to identify, based on the indexed searching platform, any two or more matching log files from different hosts (For example, see figure 8 where available logs are shown matching search criteria for various "devices".).
	Although Berger does not specifically wherein each log file includes unique identifiers of associated software services, this is very well known in the art. An example of this is shown by Zhang, from paragraph 33, "Error report data module 310 may group error reports into buckets. Each bucket may have substantially similar kinds of error or code defect. In one embodiment, the error reports that go into a specific bucket may be determined based on having the same: application name, application version, failure module, module version, offset, and exception code. An offset may be the relative distance from the start of a module or a program that execution was at before a failure occurred. Thus, error reports with the same application name, version, failure module, module version, offset, and exception code may go into the same bucket." It could have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a unique identifier for software because, as shown by Zhang, it may be used to group error reports. Further from paragraph 2, "For example, the same bug could cause a program to fail in different places, thus it would be helpful for the developer to examine related error reports. In some cases, a developer may have to determine interrelated error reports manually. This may require a developer write complex programs to find interrelated error reports."

Referring to claim 2, Berger and Zhang discloses the two or more matching log files are determined based on unique identifiers associated with each of the log files such that the matching log files have the same unique identifier (Zhang, from paragraph 33, "Error report data module 310 may group error reports into buckets. Each bucket may have substantially similar kinds of error or code defect. In one embodiment, the error reports that go into a specific bucket may be determined based on having the same: application name, application version, failure module, module version, offset, and exception code. An offset may be the relative distance from the start of a module or a program that execution was at before a failure occurred. Thus, error reports with the same application name, version, failure module, module version, offset, and exception code may go into the same bucket.").

Referring to claim 3, Berger and Zhang discloses each of the unique identifiers indicates software services of the respective log files (Zhang, from paragraph 33, "Error report data module 310 may group error reports into buckets. Each bucket may have substantially similar kinds of error or code defect. In one embodiment, the error reports that go into a specific bucket may be determined based on having the same: application name, application version, failure module, module version, offset, and exception code. An offset may be the relative distance from the start of a module or a program that execution was at before a failure occurred. Thus, error reports with the same application name, version, failure module, module version, offset, and exception code may go into the same bucket.").

Referring to claim 4, Berger and Zhang discloses the same unique identifier is a particular error instance ID (Zhang, from paragraph 33, "Error report data module 310 may group error reports into buckets. Each bucket may have substantially similar kinds of error or code defect. In one embodiment, the error reports that go into a specific bucket may be determined based on having the same: application name, application version, failure module, module version, offset, and exception code. An offset may be the relative distance from the start of a module or a program that execution was at before a failure occurred. Thus, error reports with the same application name, version, failure module, module version, offset, and exception code may go into the same bucket.").

Referring to claim 5, Berger and Zhang discloses each log file of the log files includes log data and metadata associated with a respective remote host of the plurality of remote hosts (For example, from Berger paragraph 81, "At 615, the process 600 stores the extracted data in one or more database records that can be queried to collect, aggregate, process and/or present data about the detected bug events. Bug-event signatures can provide a lot of data regarding the detected bug events and the devices on which the bug events were detected. Examples of such data include device identifiers, device types, device OS ID, time of day, bug ID type, ID of any process associated with the bug event, etc. In some embodiments, the server set stores each bug's extracted data attributes in one table record that can reference other records of other tables, e.g., device type records, etc. In other embodiments, the server set stores each bug's extracted data attributes in multiple records of multiple tables, with an association between these records and between records of other tables. Also, in some embodiments, the server set stores the extracted data of different types of bug events in different tables, while in other embodiments, the server set does not have different tables for different bug event types. After 615, the process ends.").

Referring to claim 6, Berger and Zhang discloses the metadata comprises at least a hostname of the host (For example, from Berger paragraph 81, "At 615, the process 600 stores the extracted data in one or more database records that can be queried to collect, aggregate, process and/or present data about the detected bug events. Bug-event signatures can provide a lot of data regarding the detected bug events and the devices on which the bug events were detected. Examples of such data include device identifiers, device types, device OS ID, time of day, bug ID type, ID of any process associated with the bug event, etc. In some embodiments, the server set stores each bug's extracted data attributes in one table record that can reference other records of other tables, e.g., device type records, etc. In other embodiments, the server set stores each bug's extracted data attributes in multiple records of multiple tables, with an association between these records and between records of other tables. Also, in some embodiments, the server set stores the extracted data of different types of bug events in different tables, while in other embodiments, the server set does not have different tables for different bug event types. After 615, the process ends.").

Referring to claim 8, Berger and Zhang disclose wherein each of received log files are in a normalized format (Berger paragraph 3, "When a device detects a potential bug event, the device in some embodiments generates a description of the potential bug event, and sends the generated description to the server set through a network. In addition to generating such a description, the device in some embodiments directs one or more of its modules to gather and store a collection of one or more data sets that are relevant to the potential bug event, in case the event has to be further analyzed by the server set. In the discussion below, the generated bug-event description is referred to as the event signature, while the gathered collection of data sets for an event is referred to as the event's data archive.").

Referring to claim 9, Berger and Zhang disclose wherein the indexed log files comprise one or more of the following: log freshness, error identifiers, trace identifiers, service identifiers, originating service, originating host, originating log, service version, error priority level, and magnitude of the error (Berger paragraph 81, "At 615, the process 600 stores the extracted data in one or more database records that can be queried to collect, aggregate, process and/or present data about the detected bug events. Bug-event signatures can provide a lot of data regarding the detected bug events and the devices on which the bug events were detected. Examples of such data include device identifiers, device types, device OS ID, time of day, bug ID type, ID of any process associated with the bug event, etc. In some embodiments, the server set stores each bug's extracted data attributes in one table record that can reference other records of other tables, e.g., device type records, etc. In other embodiments, the server set stores each bug's extracted data attributes in multiple records of multiple tables, with an association between these records and between records of other tables. Also, in some embodiments, the server set stores the extracted data of different types of bug events in different tables, while in other embodiments, the server set does not have different tables for different bug event types. After 615, the process ends." Zhang, from paragraph 33, "Error report data module 310 may group error reports into buckets. Each bucket may have substantially similar kinds of error or code defect. In one embodiment, the error reports that go into a specific bucket may be determined based on having the same: application name, application version, failure module, module version, offset, and exception code. An offset may be the relative distance from the start of a module or a program that execution was at before a failure occurred. Thus, error reports with the same application name, version, failure module, module version, offset, and exception code may go into the same bucket.").

Referring to claim 10, Berger and Zhang disclose wherein the electronic visualization interface further comprises a customizable viewing pane configured to receive modifications to the display of the log files or information associated with the log files (Berger paragraph 97, "The examples illustrated in FIGS. 8, 9 and 11 display only one bug-event data view. In some embodiments, the dashboard 800 allows the user to modify the data view presented in the display area 820. For instance, in some embodiments, the user can add or remove the columns that are displayed in each presentation, and/or can modify how the bug-event data is grouped. In the example illustrated in FIG. 8, the user in some embodiments can remove the sub-type column 842 or another column. Also, instead of using the process identifier, the user can have the bug-event data to be grouped based on another grouping criteria. The modification to the presentation view can modify how the server set aggregates the data records that it retrieves from its database.").

Referring to claim 11, Berger and Zhang disclose wherein the electronic visualization interface further comprises a customizable viewing pane configured to receive customizations to the customizable viewing pane comprising adding columns, removing columns, adding viewable data, or removing viewable data (Berger paragraph 97, "The examples illustrated in FIGS. 8, 9 and 11 display only one bug-event data view. In some embodiments, the dashboard 800 allows the user to modify the data view presented in the display area 820. For instance, in some embodiments, the user can add or remove the columns that are displayed in each presentation, and/or can modify how the bug-event data is grouped. In the example illustrated in FIG. 8, the user in some embodiments can remove the sub-type column 842 or another column. Also, instead of using the process identifier, the user can have the bug-event data to be grouped based on another grouping criteria. The modification to the presentation view can modify how the server set aggregates the data records that it retrieves from its database.").

Referring to claims 12-20, see rejection of claims 1-4, 8 above.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger and Zhang as applied to claim 5 above, and further in view of Official notice.

Referring to claim 7, although Berger and Zhang do not specifically disclose the metadata can comprise at least an IP address, these are very well known in the art. Examiner takes official notice for IP addresses. It could have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to log an IP address because it serves as a host/network interface identification and a location address and, for example, Berger has shown a desire to identify to the device level (paragraph 81, "At 615, the process 600 stores the extracted data in one or more database records that can be queried to collect, aggregate, process and/or present data about the detected bug events. Bug-event signatures can provide a lot of data regarding the detected bug events and the devices on which the bug events were detected. Examples of such data include device identifiers, device types, device OS ID, time of day, bug ID type, ID of any process associated with the bug event, etc. In some embodiments, the server set stores each bug's extracted data attributes in one table record that can reference other records of other tables, e.g., device type records, etc. In other embodiments, the server set stores each bug's extracted data attributes in multiple records of multiple tables, with an association between these records and between records of other tables. Also, in some embodiments, the server set stores the extracted data of different types of bug events in different tables, while in other embodiments, the server set does not have different tables for different bug event types. After 615, the process ends.").

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See notice of references cited (previously supplied).
US20120143893, see abstract
US20160034510, see abstract
US6266788, see abstract
US20110185234, see abstract
US20120137182, see abstract
US20170220405, see abstract
US 20190079818, see abstract
US9021312, see abstract
US20140365828, see abstract
US20180322508, see abstract


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL L CHU whose telephone number is (571)272-3656.  The examiner can normally be reached on weekdays 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GABRIEL CHU/Primary Examiner, Art Unit 2114